Title: From Thomas Boylston Adams to John Quincy Adams, 20 October 1802
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother.
Philadelphia 20th: October 1802.

Mr: Walter who had been in the City Several days, while I was absent, called at my dwelling & left your favor of the 5th: instt: yesterday. I am sorry, that he proceeded to Washington without my Seeing him, but he promises me this pleasure on his return.
I have now returned to my old haunts for the Season, and though we cannot yet boast of perfect health in the City, there is reason to believe, that no epidemic lurks among us. People will believe, in Spite of Sense & reason, that our fevers are imported, and whatever creed may be the true one, flight from our Cities, during the Autumnal months, seems to be the best chance for longevity.
I have examined and compared with the original, the facetious imitation, enclosed in your letter. It would make a good figure in the Recorder, where I have Some thoughts of letting it make its first appearance. Dennie is absent, and the Port Folio comes out So irregularly, that the ode, or rather the subject of it, might grow Stale ere it came out. If I conclude to Send it to Richmond, I will take a copy of it and retain the original. It Signifies nothing to disclose and ridicule the scandalous characters of the Sect now in power. Their infamy only assimilates them to those by whom they are promoted; and I verily believe, that the present favorites of the people of this Country, are their most legitimate & fittest representatives. I hope you are not Suffering yourself to be a candidate for Such company; but the newspapers Say, that Such is the fact. I cannot undertake to judge of your motives, but unless they are more cogent, than Such as present themselves to my mind, as inducements to the acceptance of a preferment of this nature, I must think, that you are a convert to the sentiment of Dr Jarvis, respecting the love of popularity.
I know it is the fashion in Boston to nominate persons for office in the newspapers without asking their leave, and it is not customary for those designated, publicly to decline. The knowledge of these facts induces me to think, that you reserve to yourself the privilege of declining, at a fit Season, whatever honors the populace may, in their abundant generosity, confer upon you, without your solicitation. I am thus pointed on this subject, because I have undertaken to pledge myself to Several people here, that you will not go to Congress, and I am So firmly persuaded in my own mind, that you have no wish to go, that even Should my expectations fail, I Shall not attribute to choice any determination you may make to the contrary.
Our State, City & general elections have gone in favor of the Irish interest. Duane was one of the judges of the Election, to decide upon the qualifications of voters. Between four & five hundred Irish were naturalized only three days before the election, in this City alone, and their votes turned every election in favor of the Jacobins. The Delaware Election was carried in the Same way, by the Same means, and though a few native Democrats See and pretend to lament this foreign influence not a man of the party would dispense with these its aid. We are such weathercock politicians in this State, that we Shall never have a clear sky again until a breeze Springs up from some other point of the Compass. If the Same rabble were Suffered to vote in New England as under the Constitution of Pennsylvania, I Should Soon expect to See an end to Steady habits there.
I beg pardon for writing a political letter to you. One would think from my display of zeal, that I was making my fortune by an adherence to federalism; when the contrary of this is in fact the case.
I have already Subscribed for Bradford’s meditated edition of Burke, and Shall thank you to relieve me from my Subscription by taking the work yourself. It is not certain that it will go on. The life of Washington is likely to prove the death of Bradford’s project.
I never obtain a Sight of a Boston newspaper unless it be the Palladium, which I do not like. Those numbers you speak of, I must See, and therefore you may as well Send them to me. If I had received them in Season, I would have made them republished. Bronson & Chauncey will do me a personal favor, if requested. You have doubtless read A J Dallas’s fulmination in the Aurora, just preparatory to the triumph of lunacy here; and I Should like to Know what you thought of it. Your Yankee Jacobins are timorous animals in comparison with ours.
With best love and affectionate remembrance to all friends / I am, dear Brother / Yours
Thomas B Adams